UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7100


JIMMY BOWMAN,

                                               Plaintiff - Appellant,

           versus

BISHOP KNOTT, Jr., individually and in his
official capacity as Clerk of Prince George
County Circuit Court,

                                                Defendant - Appellee,

     and

HELEN H. FAHEY, individually as Chairperson of
the Virginia Parole Board; DARNLEY R. HODGE,
individually as the Superintendent of the
Riverside Regional Jail,

                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:06-cv-00309-REP)


Submitted:   January 17, 2008              Decided:   January 23, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Bowman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jimmy Bowman appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the   record   and   conclude   that   the   Appellee   was   entitled   to

derivative absolute judicial immunity.         McCray v. Maryland, 456

F.2d 1, 5 (4th Cir. 1972).       Accordingly, we affirm.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -